          Case 2:19-cv-01936-TLN-KJN Document 44 Filed 05/21/20 Page 1 of 14


 1   Kent J. Schmidt (SBN 195969)
     schmidt.kent@dorsey.com
 2   DORSEY & WHITNEY LLP
     600 Anton Boulevard, Suite 2000
 3   Costa Mesa, CA 92626-7655
     Telephone: (714) 800-1400
 4   Facsimile: (714) 800-1499

 5   M. Benjamin Machlis (admitted pro hac vice)
     machlis.ben@dorsey.com
 6   Megan Houdeshel (admitted pro hac vice)
     houdeshel.megan@dorsey.com
 7   DORSEY & WHITNEY LLP
     111 S. Main Street, 21st Floor
 8   Salt Lake City, UT 84111-2176
     Telephone: (801) 933-7360
 9   Facsimile: (801) 933-7373
10   Attorneys for Defendants California Cascade
     Building Materials, Inc., Amar S. Doman and
11   James Code

12

13                                UNITED STATES DISTRICT COURT
14                               EASTERN DISTRICT OF CALIFORNIA
15

16   EDEN ENVIRONMENTAL CITIZEN’S                    CASE NO: 2:19-cv-01936 TLN KJN
     GROUP, LLC, a California limited liability
17   company,                                        STIPULATION REGARDING
                                                     PROTECTIVE ORDER
18                 Plaintiff,
19   v.
20   CALIFORNIA CASCADE BUILDING
     MATERIALS, INC., a Delaware corporation;
21   AMAR S. DOMAN, an individual; and JAMES
     CODE, an individual,
22
                   Defendants.
23

24

25

26
27

28
                                                    1
                                       STIPULATED PROTECTIVE ORDER
          Case 2:19-cv-01936-TLN-KJN Document 44 Filed 05/21/20 Page 2 of 14


 1           Pursuant to L.R. 141.1, California Cascade Building Materials, Inc. and Eden Environmental

 2   Citizen’s Group, LLC (“PARTIES”) hereby submit a proposed stipulated protective order for the

 3   Court’s consideration and approval.

 4   I.      PURPOSES AND LIMITATIONS, AND GOOD CAUSE STATEMENT

 5           A.      PURPOSES AND LIMITATIONS

 6           (1)     Disclosure and discovery activity in this action are likely to involve production of

 7   confidential, proprietary, or private information for which special protection from public disclosure

 8   and from use for any purpose other than prosecuting this litigation may be warranted. Accordingly, the

 9   PARTIES hereby stipulate to and petition the Court to enter the following Stipulated Protective Order.

10   The PARTIES acknowledge that this Order does not confer blanket protections on all disclosures or

11   responses to discovery and that the protection it affords from public disclosure and use extends only to

12   the limited information or items that are entitled to confidential treatment under the applicable legal

13   principles. The PARTIES further acknowledge, as set forth in Section G, below, that this Stipulated

14   Protective Order does not entitle them to file confidential information under seal.

15           B.      GOOD CAUSE STATEMENT

16           (2)     This case involves proprietary business information and other sensitive commercial,

17   financial, technical, and/or proprietary information (“MATERIAL”) for which special protection from

18   public disclosure, disclosure to the other Party, and from use for any purpose other than prosecution of

19   this action is warranted. Such confidential and proprietary MATERIAL consists of, among other

20   things, confidential business or financial information, information regarding confidential business

21   practices, or other confidential information (including information implicating privacy rights of third

22   parties), information otherwise generally unavailable to the public, or which may be privileged or

23   otherwise protected from disclosure under state or federal statutes, court rules, case decisions, or

24   common law. Accordingly, to expedite the flow of information, to facilitate the prompt resolution of

25   disputes over confidentiality of discovery materials, to adequately protect information the PARTIES

26   are entitled to keep confidential, to ensure that the PARTIES are permitted reasonable necessary uses

27   of such material in preparation for and in the conduct of trial, to address their handling at the end of the

28   litigation, and serve the ends of justice, a protective order for such information is justified in this

                                                       2
                                          STIPULATED PROTECTIVE ORDER
        Case 2:19-cv-01936-TLN-KJN Document 44 Filed 05/21/20 Page 3 of 14


 1   matter. It is the intent of the PARTIES that information will not be designated as confidential or

 2   attorneys’ eyes only for tactical reasons and that nothing be so designated without a good faith belief

 3   that it has been maintained in a confidential, non-public manner, and there is good cause why it should

 4   not be part of the public record of this case.

 5          (2)     The PARTIES, by and through their respective counsel, hereby stipulate and agree that

 6   any MATERIAL deemed by any Party or by any person or entity that is not a party to this action

 7   (“THIRD-PARTY”) to be confidential, proprietary, trade secret and/or subject to a right of privacy

 8   (“CONFIDENTIAL INFORMATION”), shall be designated and protected according to the following

 9   terms and conditions:

10          C.      DESIGNATING PROTECTED MATERIAL

11          (3)     Any Party or THIRD-PARTY may determine in good faith whether any MATERIAL

12   should be designated as “CONFIDENTIAL” or “CONFIDENTIAL-ATTORNEYS’ EYES ONLY”

13   (“DESIGNATING PARTY”). However, such good faith belief must be based on the fact that such

14   information has not been made public and the DESIGNATING PARTY must have a good faith belief

15   that if such information is disclosed it will have the effect of causing harm to a Party’s competitive

16   position or otherwise impinge upon a Party’s right to privacy. PARTIES and THIRD-PARTIES shall

17   also have the right to designate as “CONFIDENTIAL” or “CONFIDENTIAL-ATTORNEYS’ EYES

18   ONLY,” MATERIAL produced, served or provided by other PARTIES or THIRD-PARTIES, in

19   which case the DESIGNATING PARTY shall notify the other PARTIES and/or THIRD-PARTIES of

20   the MATERIAL that should be treated as “CONFIDENTIAL” or “CONFIDENTIAL-ATTORNEYS’

21   EYES ONLY” pursuant to this Stipulated Protective Order. Any MATERIAL, or any part thereof,

22   designated as “CONFIDENTIAL” or “CONFIDENTIAL-ATTORNEYS’ EYES ONLY” shall be used

23   only for the preparation and trial of this action, including discovery, pre-trial proceedings, trial,

24   appellate proceedings and petitions for reconsideration and/or review, and shall not be used for any

25   business, commercial or other purpose. Except as otherwise provided in this Stipulated Protective

26   Order, or as otherwise stipulated or ordered, any MATERIAL that a Party or THIRD-PARTY deems

27   “CONFIDENTIAL” or “CONFIDENTIAL-ATTORNEYS’ EYES ONLY” must be clearly so

28   designated. Designation in conformity with this Stipulated Protective Order requires the following:

                                                       3
                                          STIPULATED PROTECTIVE ORDER
        Case 2:19-cv-01936-TLN-KJN Document 44 Filed 05/21/20 Page 4 of 14


 1          a.      For MATERIAL in documentary form (apart from transcripts of depositions or other

 2   pretrial or trial proceedings), the DESIGNATING PARTY producing the documents shall affix the

 3   legend “CONFIDENTIAL” or “CONFIDENTIAL-ATTORNEYS’ EYES ONLY” at the top or bottom

 4   or by watermarking of each page of a document that contains CONFIDENTIAL INFORMATION. The

 5   DESIGNATING PARTY that makes original documents available for inspection need not designate

 6   them for protection under this Stipulated Protective Order until after the inspecting Party has indicated

 7   which documents it would like copied and produced. During the inspection and before the designation,

 8   all of the documents made available for inspection shall be deemed “CONFIDENTIAL-

 9   ATTORNEYS’ EYES ONLY.” After the inspecting Party has identified the documents it wants copied

10   and produced, the DESIGNATING PARTY must determine which documents qualify for protection

11   under this Stipulated Protective Order; then, before producing the specified documents, the producing

12   Party must affix the legend “CONFIDENTIAL” or “CONFIDENTIAL-ATTORNEYS’ EYES ONLY”

13   to each page of the documents that contain CONFIDENTIAL INFORMATION. If, after production, a

14   Party or THIRD-PARTY designates as “CONFIDENTIAL” or “CONFIDENTIAL-ATTORNEYS’

15   EYES ONLY” documents not previously designated, then any Party in possession of such documents

16   shall designate the documents as such in accordance with this Stipulated Protective Order.

17          b.      For testimony given in deposition or in other pretrial or trial proceedings, the

18   DESIGNATING PARTY shall identify either (a) on the record before the close of the deposition,

19   hearing or other proceeding, or (b) within 20 days after receiving the transcript of such deposition,

20   hearing or other proceeding, all portions of the testimony that it wants to designate as

21   “CONFIDENTIAL” or “CONFIDENTIAL-ATTORNEYS’ EYES ONLY.” Only those portions of the

22   testimony that are designated for protection during the deposition or other pretrial or trial proceedings,

23   or within the 20 days after receipt of the transcript of such testimony, shall be covered by the

24   provisions of this Stipulated Protective Order. The court reporter shall affix to the top or bottom of

25   each page of a transcript containing CONFIDENTIAL INFORMATION the legend

26   “CONFIDENTIAL” or “CONFIDENTIAL-ATTORNEYS’ EYES ONLY,” as instructed by a

27   DESIGNATING PARTY’s instructions.

28
                                                      4
                                         STIPULATED PROTECTIVE ORDER
        Case 2:19-cv-01936-TLN-KJN Document 44 Filed 05/21/20 Page 5 of 14


 1           c.      For any MATERIAL produced in other than documentary form and for any other

 2   tangible items, the DESIGNATING PARTY producing such MATERIAL or tangible item shall affix

 3   in a prominent place on the exterior of the container or containers in which the material or item is

 4   stored the legend “CONFIDENTIAL” or “CONFIDENTIAL-ATTORNEYS’ EYES ONLY.” If only

 5   portions of the information or item warrant protection, the DESIGNATING PARTY, to the extent

 6   practicable, shall identify the protected portions. If, after production, a Party or THIRD-PARTY

 7   designates as “CONFIDENTIAL” or “CONFIDENTIAL-ATTORNEYS’ EYES ONLY” any non-

 8   documentary MATERIAL or tangible item not previously designated, then any Party in possession of

 9   such MATERIAL or tangible item shall designate it as such in accordance with this Stipulated

10   Protective Order.

11           D.      ACCESS TO AND USE OF CONFIDENTIAL INFORMATION

12           (5)     Subject to paragraph 10 below, all MATERIAL designated as “CONFIDENTIAL” may

13   be disclosed only to:

14           a.      Counsel for a Party, as well as their employees and other persons or entities retained by

15   such counsel to provide litigation-related services;

16           b.      Experts, consultants and other independent contractors retained or employed to consult

17   with, advise or assist counsel for a Party in the preparation or trial of this case, as well as their

18   employees and who have signed the “Acknowledgment and Agreement to Be Bound” by Protective

19   Order (Exhibit A);

20           c.      The PARTIES to this action and their current directors, officers and employees;

21           d.      Witnesses who are being prepared by counsel to give testimony at a deposition or at

22   trial, or who are being examined by counsel at a deposition or at trial;

23           e.      Personnel employed by the this Court or any appellate court, including, the Ninth

24   Circuit Court of Appeals, appellate court justices, court reporters, clerks and administrative support

25   personnel;

26           f.      Professional jury or trial consultants, and professional vendors to whom disclosure is

27   reasonably necessary for this Action and who have signed the “Acknowledgment and Agreement to Be

28   Bound” by Protective Order (Exhibit A);

                                                       5
                                          STIPULATED PROTECTIVE ORDER
        Case 2:19-cv-01936-TLN-KJN Document 44 Filed 05/21/20 Page 6 of 14


 1           g.      The author or co-author of the document or the original source of the information;

 2           h.      Any mediator or settlement officer (and their supporting personnel) mutually agreed

 3   upon by any of the PARTIES engaged in settlement discussions.

 4           (6)     A DESIGNATING PARTY may designate as “CONFIDENTIAL-ATTORNEYS

 5   EYES ONLY” any MATERIAL that contains private, confidential, proprietary and/or trade secret

 6   information that is so sensitive that such MATERIAL should not be disclosed to the directors, officers

 7   or non-attorney employees of other PARTIES. MATERIAL designated as “CONFIDENTIAL-

 8   ATTORNEYS’ EYES ONLY” may be disclosed only to those persons and entities identified in

 9   paragraph (5) (a), (b), (e), (f), (g), and (h), above.

10           (7)     PARTIES shall take appropriate measures to ensure that all persons permitted access to

11   MATERIAL designated as “CONFIDENTIAL” or “CONFIDENTIAL-ATTORNEYS’ EYES ONLY”

12   under paragraph 5(b), (c) or (d) of this Stipulated Protective Order have agreed, prior to reviewing any

13   such CONFIDENTIAL INFORMATION, to be bound by the terms and conditions hereof with respect

14   to the restricted disclosure and use of such CONFIDENTIAL INFORMATION. Prior to receiving any

15   CONFIDENTIAL INFORMATION, those persons shall sign a copy of the statement attached hereto

16   as Exhibit A, agreeing to be bound by the terms of this Stipulated Protective Order and submitting to

17   the jurisdiction of this Court to enforce this Stipulated Protective Order. The Party who obtains any

18   such signed statements shall retain possession of the statements and shall provide a copy of the

19   statements at the written request of another Party. However, under no circumstances shall any Party be

20   required to disclose the identity or existence of any expert, consultant or witness until otherwise

21   required to do so by law or order of this Court.

22           E.      CHALLENGING CONFIDENTIALITY DESIGNATIONS

23           (8)     If, at any time during the pendency of this action, counsel for any Party wishes to

24   challenge a DESIGNATING PARTY’s designation of MATERIAL as containing CONFIDENTIAL

25   INFORMATION, and to exclude such MATERIAL from the provisions of this Stipulated Protective

26   Order, the Party may proceed by petition before this Court. The PARTIES shall first meet and confer

27   in a good faith effort to resolve informally any disputes concerning this Stipulated Protective Order

28
                                                        6
                                           STIPULATED PROTECTIVE ORDER
        Case 2:19-cv-01936-TLN-KJN Document 44 Filed 05/21/20 Page 7 of 14


 1   before bringing any such petition before this Court. The DESIGNATING PARTY bears the burden of

 2   establishing the appropriateness of a confidentiality designation.

 3          F.      INADVERTENT OR UNAUTHORIZED DISCLOSURE OF CONFIDENTIAL

 4                  INFORMATION

 5          (9)     Pursuant to Rule 502 of the Federal Rules of Evidence, the production of documents,

 6   electronically stored information (“ESI”), or other information subject to the attorney-client privilege

 7   or the work-product doctrine, whether inadvertent or otherwise, will not waive the attorney-client

 8   privilege or the work-product doctrine. In addition, the PARTIES agree that if a document, ESI or

 9   other information subject to the attorney-client privilege or the work product doctrine is included in

10   documents, ESI or other information made available for inspection, such disclosure shall be considered

11   not a waiver of the attorney-client privilege or the work-product doctrine. Upon entry by this Court of

12   the present Protective Order, the privilege or protection is deemed not waived by disclosure in

13   connection with this Action, as well as any other Federal or State proceeding. This Protective Order

14   shall be interpreted to provide the maximum protection allowed by Federal Rule of Evidence 502(d).

15          (10)    If a Party believes that it has inadvertently produced any document, ESI or other

16   information that it believes may be subject to the attorney-client privilege or work-product doctrine

17   (“Protected Document”), the Party may claw back the Protected Document by making a written

18   request to the Receiving Party specifically identifying the Protected Document, including the date,

19   author, addressees, and topic of the document as well as a brief explanation of the reason for the claim

20   of privilege. Upon receipt of this written request, each Party receiving said document, ESI or other

21   information shall immediately cease use of this document, ESI or other information and information

22   contained therein and shall return it and all physical copies and delete all electronic copies within five

23   (5) business days to the Producing Party. The record of the identity and nature of an inadvertently

24   produced document, ESI or other information may not be used for any purpose other than in

25   preparation of a motion to compel the production of the same document in this Action. No information

26   in an inadvertently produced document, ESI or other information may be used or relied upon for any

27   other purpose in this Action until the Court so orders. After the return of the document(s), ESI or other

28
                                                      7
                                         STIPULATED PROTECTIVE ORDER
        Case 2:19-cv-01936-TLN-KJN Document 44 Filed 05/21/20 Page 8 of 14


 1   information, the Receiving Party may challenge the Producing Party’s claim(s) of privilege or work-

 2   product by making a motion to the Court.

 3          (11)    Nothing contained herein is intended to or shall serve to limit a Party’s right to conduct

 4   a review of documents, ESI, or other information (including metadata) for relevance, responsiveness,

 5   and/or segregation of privileged and/or protected information prior to production.

 6          G.      MAINTENANCE AND FILING OF CONFIDENTIAL INFORMATION

 7          (12)    All MATERIAL designated as “CONFIDENTIAL” or “CONFIDENTIAL-

 8   ATTORNEYS’ EYES ONLY,” shall be kept in secure facilities. A “secure facility” is a place where

 9   access is restricted to only to those designated persons set forth in paragraphs 5(a) and (b) of this

10   Stipulated Protective Order. Such requirement is not applicable to the Court.

11          (13)    The PARTIES recognize the Court is a public institution where the sealing of Court

12   records is the exception rather than the rule. A Party that seeks to file under seal any MATERIAL

13   designated as “CONFIDENTIAL” or “CONFIDENTIAL-ATTORNEYS’ EYES ONLY” must comply

14   with Local Civil Rule 141.1. As such, the PARTIES agree that when utilizing CONFIDENTIAL

15   INFORMATION in a proceeding before the Court or in submission of any documents to the Court

16   with a pleading or in evidence, that each Party shall make every effort to minimize the number of

17   documents such Party requests to be sealed, and attempt only to seal the portion of the document or

18   pleading that includes CONFIDENTIAL INFORMATION.

19          (14)    A Party that seeks to file under seal any MATERIAL designated as “CONFIDENTIAL”

20   or “CONFIDENTIAL-ATTORNEYS’ EYES ONLY” must comply with Local Civil Rule 141.1.

21   MATERIAL may only be filed under seal pursuant to a court order authorizing the sealing of the

22   specific MATERIAL at issue. If a Party's request to file MATERIAL under seal is denied by the Court,

23   then the Receiving Party may file the information in the public record unless otherwise instructed by

24   the Court.

25          (15)    If previously sealed documents are ordered unsealed for use at trial, counsel for the

26   Party offering the document as evidence shall identify which entries to the docket represents the

27   exhibits actually received, within five (5) business days after the conclusion of the trial.

28
                                                      8
                                         STIPULATED PROTECTIVE ORDER
        Case 2:19-cv-01936-TLN-KJN Document 44 Filed 05/21/20 Page 9 of 14


 1          H.      CONFIDENTIAL INFORMATION SUBPOENAED OR ORDERED

 2                  PRODUCED IN OTHER LITIGATION

 3          (16)    The terms of this Stipulated Protective Order shall apply to all manner and means of

 4   discovery, including subpoenas duces tecum.

 5          (17)    In the event that a Party is served with a subpoena that seeks to compel the production

 6   of MATERIAL designated as “CONFIDENTIAL” or “CONFIDENTIAL-ATTORNEYS’ EYES

 7   ONLY,” the Party upon whom the subpoena is served shall give written notice of the subpoena to the

 8   DESIGNATING PARTY at least seven (7) calendar days before the production date (or, if the

 9   subpoena provides less than seven (7) days’ notice, within one (1) business day after service of the

10   subpoena). The DESIGNATING PARTY may then file a petition or motion to quash the subpoena

11   and/or obtain such other relief as will protect the confidential nature of the documents. If the

12   DESIGNATING PARTY files such a petition before the production date specified in the subpoena, the

13   Party upon whom the subpoena is served shall not produce the requested documents until after this

14   Court or appropriate court has ruled on the petition or motion.

15          I.      FINAL DISPOSITION

16          (18)    Within sixty (60) days after the final termination of this action, counsel for each Party

17   shall destroy any and all MATERIAL designated as “CONFIDENTIAL” or “CONFIDENTIAL-

18   ATTORNEYS’ EYES ONLY” and shall destroy all copies, digests or summaries which have been

19   made of, or prepared from, such CONFIDENTIAL INFORMATION, and shall provide counsel for the

20   Party or THIRD-PARTY who produced such MATERIAL (upon request) with a declaration under

21   penalty of perjury attesting to such return and/or destruction. For purposes of this Stipulated Protective

22   Order, the term “final termination” shall refer to the time after any final order or award is entered in

23   this action, with no timely petition for reconsideration or petition for review having been filed, or, if

24   any such petition is filed, after a final decision is rendered by the United States District Court or any

25   appellate court with no further petition or appeal pending or possible.

26
27

28
                                                      9
                                         STIPULATED PROTECTIVE ORDER
       Case 2:19-cv-01936-TLN-KJN Document 44 Filed 05/21/20 Page 10 of 14


 1          J.      MISCELLANEOUS

 2          (19)    Nothing in this Stipulated Protective Order shall be construed to relieve any Party from

 3   the obligation to timely respond to a discovery request, nor shall this Stipulated Protective Order be

 4   construed as a waiver of the right to assert any objection to a discovery request.

 5          (20)    This Stipulated Protective Order is intended to regulate the production and

 6   dissemination of CONFIDENTIAL INFORMATION during the entirety of this action, and thereafter

 7   shall remain in full force and effect, unless and until modified, superseded or terminated by written

 8   agreement of all PARTIES or by order of this Court. Nothing in this Order abridges the right of any

 9   person or entity to seek its modification by the Court in the future. This Stipulated Protective Order

10   shall become effective as among the PARTIES when executed by all PARTIES, with or without the

11   Court’s entry of the order. This Court shall retain jurisdiction to enforce the provisions of this

12   Stipulated Protective Order and to enter amendments, modifications and additions to this Stipulated

13   Protective Order as this Court may from time to time deem appropriate upon noticed motion of a Party

14   or upon this Court’s own motion upon notice to the PARTIES.

15          (21)    Counsel for both PARTIES shall make every attempt to redact exhibits for use at trial as

16   opposed to marking such exhibits “CONFIDENTIAL” so as to reduce the burden of sealing for the

17   Court during trial.

18          (22)    Nothing in this Stipulated Protective Order shall be construed as improperly limiting the

19   rights of third PARTIES involved in other actions to conduct discovery or to limit the subpoena power

20   of another court unless a Court grants a properly noticed motion for protective order in such other

21   proceedings.

22          (23)    Documents exchanged pursuant to this Stipulated Protective Order may only be used in

23   connection with the present action, and may not be used by any Party or its respective counsel in any

24   future or parallel proceeding.

25          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD:

26
27

28
                                                      10
                                         STIPULATED PROTECTIVE ORDER
       Case 2:19-cv-01936-TLN-KJN Document 44 Filed 05/21/20 Page 11 of 14

     Dated: May 19, 2020               DORSEY & WHITNEY LLP
 1

 2
                                       By: /s/ M. Benjamin Machlis
 3
                                           Kent J. Schmidt (SBN 195969)
 4                                         M. Benjamin Machlis (admitted pro hac vice)
                                           Megan Houdeshel (admitted pro hac vice)
 5
                                       Attorneys for Defendants California Cascade Building
 6                                     Materials, Inc., Amar S. Doman and
                                       James Code
 7
     Dated: May 19, 2020               ENVIRONMENTAL ADVOCATES
 8

 9
                                       By: /s/ Brian Orion (with permission)
10                                         Christopher Sproul (SBN 126398)
                                           Brian Orion (SBN 239460)
11
                                       Attorneys for Plaintiff Eden
12                                     Environmental Citizen’s Group, LLC.
13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                             11
                                STIPULATED PROTECTIVE ORDER
       Case 2:19-cv-01936-TLN-KJN Document 44 Filed 05/21/20 Page 12 of 14


 1                                                         ORDER

 2               The Court has reviewed the parties’ stipulated protective order, which comports with the

 3   relevant authorities and the Court’s applicable local rule. See L.R. 141.1(c);1 see also Phillips ex rel.

 4   Estates of Byrd v. Gen. Motors Corp., 307 F.3d 1206, 1210 (9th Cir. 2002) (“Generally, the public can

 5   gain access to litigation documents and information produced during discovery unless the party

 6   opposing disclosure shows ‘good cause’ why a protective order is necessary.”) Therefore, the Court

 7   GRANTS the request subject to the following clarification.

 8               This Court’s Local Rules indicate that once this action is closed, “unless otherwise ordered, the

 9   Court will not retain jurisdiction over enforcement of the terms of any protective order filed in that

10   action.” L.R. 141.1(f). Courts in the district generally do not agree to retain jurisdiction after closure

11   of the case, and the Court will not do so here. See, e.g., MD Helicopters, Inc. v. Aerometals, Inc.,

12   2017 WL 495778 (E.D. Cal., February 03, 2017). Based on this rationale, the Court will not retain

13   jurisdiction over this protective order once the action is closed.

14   Dated: May 21, 2020

15

16

17
     eden.1936
18

19
20

21               1   The Court’s Local Rules instruct the parties, when requesting a protective order, to include in
22   their submission:
23           (1) A description of the types of information eligible for protection under the order,
                 with the description provided in general terms sufficient to reveal the nature of the
24               information (e.g., customer list, formula for soda, diary of a troubled child);
             (2) A showing of particularized need for protection as to each category of information
25               proposed to be covered by the order; and
             (3) A showing as to why the need for protection should be addressed by a court order,
26               as opposed to a private agreement between or among the parties.
27
     Local Rule 141.1(c).
28
                                                            12
                                               STIPULATED PROTECTIVE ORDER
       Case 2:19-cv-01936-TLN-KJN Document 44 Filed 05/21/20 Page 13 of 14


 1                                                 EXHIBIT A

 2          ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 3          I, _____________________________ [print or type full name], of

 4          ____________________________________ [print or type full address], declare under penalty

 5   of perjury that I have read in its entirety and understand the Stipulated Protective Order that was issued

 6   by this Court on [date] in the case of Eden Environmental Citizen’s Group, LLC v. California Cascade

 7   Building Materials, Inc., et al, Case No. 2:19-cv-01936-TLN-KJN. I agree to comply with and to be

 8   bound by all the terms of this Stipulated Protective Order and I understand and acknowledge that

 9   failure to so comply could expose me to sanctions and punishment in the nature of contempt. I

10   solemnly promise that I will not disclose in any manner any information or item that is subject to this

11   Stipulated Protective Order to any person or entity except in strict compliance with the provisions of

12   this Order.

13          I further agree to submit to the jurisdiction of this Court for the purpose of enforcing the terms

14   of this Stipulated Protective Order, even if such enforcement proceedings occur after termination of

15   this action. I hereby appoint _______________________________ [print or type full name] of

16   ________________________________________ [print or type full address and telephone number] as

17   my California agent for service of process in connection with this action or any proceedings related to

18   enforcement of this Stipulated Protective Order.

19          Date: ______________________________________

20          City and State where sworn and signed: _________________________________

21          Printed name: _______________________________

22          Signature: _______________________________

23

24

25

26
27

28
                                                      13
                                         STIPULATED PROTECTIVE ORDER
     Case 2:19-cv-01936-TLN-KJN Document 44 Filed 05/21/20 Page 14 of 14


 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                              14
                     CERTIFICATE OF SERVICE STIPULATED PROTECTIVE ORDER
